Citation Nr: 1040012	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, California 
(RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for a cervical 
spine disorder, and entitlement to service connection for a 
lumbar spine disorder, are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In May 2005, the National Personnel Records Center (NPRC) 
reported that the Veteran's service treatment records were 
destroyed in the 1973 fire at that facility.

2.  The Veteran's November 1953 service separation examination 
had previously been procured by VA and is of record; it shows no 
evidence of a neck, back, or knee injury or diagnosed disorder. 

3.  Osteoarthritis of the bilateral knees is currently diagnosed.

4.  The evidence of record relates the Veteran's bilateral knee 
disorder to his military service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and assist 
were recently amended, and VA has issued regulations implementing 
these amendments.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Without deciding whether VA's 
duties to notify and to assist have been satisfied in the present 
case, adjudication of the appeal may proceed, because action 
favorable to the Veteran is being taken in granting the issue on 
appeal.  As such, this decision poses no risk of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Veteran's November 1953 service separation examination, which 
appears to have been procured by VA and associated with the 
Veteran's claims file prior to the 1973 NPRC fire, is of record.  
Otherwise, a May 2005 letter from the National Personnel Records 
Center (NPRC) indicated that the Veteran's service treatment 
records were destroyed in the 1973 fire at that facility, and 
that they there were no available records, to include Surgeon 
General Office records.  To that end, the RO, at the suggestion 
of the NPRC, requested that the Veteran complete a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  He 
returned this form in July 2005, and in July 2009, the NPRC sent 
VA the Veteran's service personnel records, but no additional 
service treatment records.  Thus, despite the RO's unsuccessful 
request to the NPRC to obtain alternative copies of the service 
treatment records, the Board finds that they are not available, 
and that there would be no basis for continued pursuit of these 
records, as further attempts would be futile.  38 C.F.R. § 
3.159(c) (2)-(3).  

The only service treatment record associated with the Veteran's 
claims file prior to the fire, the November 1953 service 
separation examination, shows no evidence of a knee injury or a 
diagnosed knee disorder.  However, the Veteran's statements, to 
include that made in his July 2005 NA Form 13055, that he injured 
his knees in the summer of 1953 during service, are credible lay 
evidence that such an injury occurred.  Jandreau, 492 F.3d at 
1377.  Indeed, there is no evidence of record to contradict the 
Veteran's statements, and no reason to doubt the credibility of 
his assertions, as they have been consistent throughout the 
record.

Subsequent to service, a January 2004 private treatment record 
noted that the Veteran underwent a right total knee arthoscopy in 
November 1999, and a left total knee arthoscopy in July 2002.  A 
May 2006 private treatment record and a December 2006 VA 
outpatient treatment record noted the Veteran's complaints of 
bilateral knee pain, with the right knee having been injured more 
than 40 years ago.  At the September 2009 VA examination, the 
Veteran reiterated his assertion that his injured his knees in 
service, when, to avoid enemy rounds, he dove into a ditch.  The 
examiner noted that he worked in the control checkout capacity at 
a defense contracting company for 30 years after service, 
retiring in 1993.  After a full physical examination, the VA 
examiner concluded that "whether [the Veteran's] knee condition 
got aggravated secondary to trauma, what he claims occurred in 
Korea, is hard to say, but appears somewhat related."  He 
further stated that it was as likely as not that the Veteran's 
knee condition was caused by or was a result of his fall into a 
ditch in service.

As noted above, the Veteran's statements as to his inservice 
injury are considered credible lay evidence that he injured his 
knees during his overseas service.  Jandreau, supra.  To that 
end, the VA examiner, taking such statements as credible, 
indicated that there was at least a 50 percent likelihood that 
the currently diagnosed bilateral knee disorder was related to 
such an inservice injury.  Accordingly, service connection for a 
bilateral knee disorder is warranted.


ORDER

Service connection for a bilateral knee disorder is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.


REMAND

In the April 2009 Remand, the Board directed that a VA 
examination be conducted to determine the etiology of the 
Veteran's cervical and lumbar spine disorders.  A VA examination 
was conducted in September 2009.  The VA examiner concluded that 
both the cervical spine disorder and the lumbar spine disorder 
were both less likely as not caused by or the result of service.  
However, no rationale was provided for either opinion.  The 
United States Court of Appeals for Veterans Claims has held that 
most of the probative value of a medical opinion comes from its 
reasoning.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Moreover, the April 2009 Remand specifically indicated 
that "[a]ll opinions and conclusions expressed must be supported 
by a complete rationale in the report."  Ultimately, the Board 
finds that there has not been substantial compliance with the 
directives of the April 2009 Remand, such that additional remand 
of these issues is required.

Accordingly, the issues of entitlement to service connection for 
a cervical spine disorder, and entitlement to service connection 
for a lumbar spine disorder, are remanded for the following 
actions:

1.  Forward the Veteran's claims file and 
a copy of this Remand available to an 
appropriate VA examiner, so that an 
opinion may be obtained as to determine 
the etiology of any cervical spine or 
lumbar spine disorder noted in the record.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed cervical 
spine disorder and/or lumbar spine 
disorder is at least as likely as not 
related to the Veteran's military service.  
A complete rationale for all opinions must 
be provided, citing to claims file 
documents and/or current clinical 
findings, as appropriate.  The report 
prepared must be typed.

It is imperative that a complete rationale 
be provided, as the prior examination was 
lacking in this regard.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If no 
rationale is provided, return the 
Veteran's claims file and the draft 
examination report to the examiner so that 
it may be completed.  

2.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


